Name: Commission Regulation (EEC) No 898/84 of 31 March 1984 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /74 Official Journal of the European Communities 1 . 4 . 84 COMMISSION REGULATION (EEC) No 898/84 of 31 March 1984 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products standard basis, of the dates of production of the different milk products ; Whereas, under the third subparagraph of Article 5 (2) of Council Regulation (EEC) No 3035/80 ('), as last amended by Regulation (EEC) No 1028/83 (10), refunds fixed in advance for the products specified in the Annex to that Regulation are adjusted according to the rules applicable to the advance fixing of the refund on basic products exported unprocessed ; whereas it is necessary, therefore, to provide that refunds fixed in advance in respect of the said products may also be adjusted accordingly ; Whereas this Regulation will be supplemented by a Commission Regulation fixing the adjustments to be made to monetary compensatory amounts fixed in advance for milk and milk products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States (3), as last amended by Regulation (EEC) No 2025/83 (4), Whereas, under the third subparagraph of Article 5 (3) of Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 2429/72 (*), it is possible for refunds fixed in advance to be adjusted where there is a change in the intervention prices and in certain forms of aid ; Whereas Council Regulation (EEC) No 858/84 Q fixed the new intervention prices applicable for milk and milk products for the 1984/85 milk year ; Whereas, on 29 February 1984, the Commission announced its intention at the beginning of the new marketing year to bring refunds fixed in advance into line with the new intervention prices (8) ; Whereas it is necessary, as already announced, to limit operation of the adjustment to cases where the export licence was applied for on or before the day preceding that on which the 1984/85 milk year will begin ; whereas, moreover, account must also be taken , on a HAS ADOPTED THIS REGULATION : Article 1 1 . Refunds fixed in advance until 31 March 1984 inclusive in respect of the products listed in Annex I shall be the subject of adjustments fixed in accordance with the said Annex and the rules set out below. Article 2 1 . The positive adjustments shall be applicable, at the request of the party concerned, to : (a)  products falling within heading No 04.01 of the Common Customs Tariff, with the exception of UHT or sterilized milk or UHT or sterilized cream, and  cottage cheese or cream cheese falling within subheading 04.04 E I c) of the Common Customs Tariff, exported on or after 8 April 1984 ; (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 90, 1 . 4 . 1984, p. 10 . (3) OJ No L 106, 12. 5 . 1971 , p . 1 . (&lt;) OJ No L 199, 22 . 7. 1983, p . 11 . 0 OJ No L 155, 3 . 7. 1968 , p . 1 . (6) OJ No L 264, 23 . 11 . 1972, p . 1 . O OJ No L 90, 1 . 4. 1984, p . 17 . (8) OJ No C 56, 29 . 2 . 1984, p . 3 . O OJ No L 323, 29 . 11 . 1980, p . 27 . H OJ No L 116, 30 . 4. 1983, p. 9 . 1 . 4. 84 Official Journal of the European Communities No L 91 /75 Article 4 No adjustment shall be applicable to refunds fixed in advance for :  cheeses exported to zone E and Canada,  cheeses listed in Annex II b) to Regulation (EEC) No 2729/81 exported to Australia . Article 5 For the milk products referred to in Annex II, the adjustments of refunds fixed in advance until 31 March 1984 inclusive have been made in accordance with the same conditions as those applying to products exported in an unprocessed state referred to in Articles 2 and 3 . Article 6 1 . The amounts listed in column A of Annexes I and II shall only be applicable where, for the same lot, the refund has been fixed in advance but not the monetary compensatory amount. 2. The amounts listed in column B of Annexes I and II shall only be applicable where, for the same lot, both the refund and the monetary compensatory amount have been fixed in advance . (b) products falling within subheading 04.04 D of the Common Customs Tariff exported on or after 13 May 1984 ; (c) products falling within the following subheadings of the Common Customs Tariff : 04.02 A II a) 2, 04.02 A II a) 3 , 04.02 A II a) 4, 04.02 A II b) 2, 04.02 A II b) 3 , 04.02 A II b) 4, 04.02 B I b) 1 bb), 04.02 B I b) 1 cc), 04.02 B I b) 2 bb), 04.02 B I b) 2 cc), exported on or after 22 April 1984 ; (d) UHT or sterilized milk and UHT or sterilized cream and products other than those referred to under point (a), (b) or (c), exported on or after 1 July 1984. 2. However, for products other than those referred to under paragraph 1 (a) and (b), where evidence is produced to the satisfaction of the competent authori ­ ties that the product in question was manufactured during the 1984/85 milk year, the positive adjustments shall be applied to exports made on or after 8 April 1984. For the products falling with subheading 23.07 B of the Common Customs Tariff, the production of evidence referred to above also concerns skimmed milk falling within subheading ex 04.01 A II or skimmed-milk powder incorporated in the products falling within subheading ex 04.02 A II. Article 3 1 . The negative adjustments shall be applicable to each product exported on or after 1 May 1984. 2. For products exported between 2 and 30 April 1984, the negative adjustments shall also be applicable to produce for which it cannot be proved to the satis ­ faction of the competent authorities that the product in question has been manufactured before 2 April 1984. However, for the products falling within subheading 04.03 B of the Common Customs Tariff, the negative adjustment shall not be applied unless proof is furnished that the butter falling within subheading 04.03 A of the Common Customs Tariff used to manufacture the foregoing products was produced before 2 April 1984 . Article 7 1 . The Member States shall make the necessary arrangements, including the appropriate supervision measures, concerning the supporting documents which may be used as the evidence referred to in Articles 2 (2) and 3 (2). 2. The date to be taken into account for deter ­ mining :  the date of the advance fixing shall be the day on which the application for the export licence was lodged, within the meaning of Article 14 ( 1 ) of Commission Regulation (EEC) No 3183/80 ('),  the date of export shall be the date on which the customs formalities referred to in Article 22 ( 1 ) (b) of Regulation (EEC) No 3183/80 are completed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 April 1984. (') OJ No L 338, 13 . 12 . 1980, p. 1 . No L 91 /76 Official Journal of the European Communities 1 . 4 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1984. For the Commission Poul DALSAGER Member of the Commission 1 . 4. 84 Official Journal of the European Communities No L 91 /77 ANNEX I List of the adjustments mentioned in Article 1 applicable to refunds fixed in advance for products specified in Article 1 of Regulation (EEC) No 804/68 CCT heading No Description Amount of adjustment ECU/100 kg net weight (unless otherwise indicated) A B 04.01 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight, not exceeding 1,5 % + 1,74 + 1,48 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % + 1,12 + 0,74 (3) Of a fat content, by weight, exceeding 3 % + 0,53 + 0,04 b) Other : ( 1 ) Of a fat content, by weight, not exceeding 1,5 % + 1,74 + 1,48 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % + 1,12 + 0,74 (3) Of a fat content, by weight, exceeding 3 % + 0,53 + 0,04 II . Other : a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1,5 % + 1,74 + 1,48 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % + 1,12 + 0,74 (cc) Of a fat content, by weight, exceeding 3 % + 0,53 + 0,04 2. Exceeding 4 % + 0,13  0,42 b) Other, of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1,5 % + 1,74 + 1,48 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % + 1,12 + 0,74 (cc) Of a fat content, by weight, exceeding 3 % + 0,53 + 0,04 2. Exceeding 4 % + 0,13  0,42 No L 91 /78 Official Journal of the European Communities 1 . 4. 84 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) \\ A B 04.01 (cont'd) ex B. Other, excluding whey, of a fat content, by weight (') : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 %  0,65  1,35 (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17%  2,58  3,63 (c) Of a fat content, by weight, exceeding 17 %  5,33  6,87 II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 %  6,90  8,73 (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39 %  12,40  15,22 (c) Of a fat content, by weight, exceeding 39 %  13,97  17,07 III. More than 45 % : (a) Of a fat content, by weight, not exceeding 68 %  14,08  17,16 (b) Of a fat content, by weight, exceeding 68 % but not exceeding 80 %  25,38  30,51 (c) Of a fat content, by weight, exceeding 80 %  30,09  36,08 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (*) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2,5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1,5% + 19,19 + 16,24 2. Exceeding 1,5% but not exceeding 27% : (aa) Of a fat content, by weight, not exceeding 11 % + 19,19 + 16,24 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 1 7 % + 12,86 + 9,17 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % + 8,70 + 4,75 (dd) Of a fat content, by weight, exceeding 25 % + 4,34 + 0,01 3 . Exceediiig 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % + 3,78  0,60 (bb) Of a fat content, by weight, exceeding 28 % + 3,17  1,27 1 . 4. 84 Official Journal of the European Communities No L 91 /79 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) A B 04.02 (cont'd) 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % + 2,12  2,39 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 %  5,09  10,06 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 %  7,70  12,81 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 %  16,17  21,81 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 %  22,19  28,22 (ff) Of a fat content, by weight, exceeding 79 %  28,22  34,62 b) Other, of a fat weight content : Ill 1 . Not exceeding 1,5% + 19,19 + 16,24 2. Exceeding 1,5% but not exceeding 27% : II (aa) Of a fat content, by weight, not exceeding 11 % + 19,19 + 16,24 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % + 12,86 + 9,17 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % + 8,70 + 4,75 (dd) Of a fat content, by weight, exceeding 25 % + 4,34 + 0,01 3 . Exceeding 27 % but not exceeding 29 % : I (aa) Of a fat content, by weight, not exceeding 28 % + 3,78  0,60 (bb) Of a fat content, by weight, exceeding 28 % + 3,17  1,27 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % + 2,12  2,39 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 %  5,09  10,06 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 %  7,70  12,81 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 %  16,17  21,81 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 %  22,19  28,22 (ff) Of a fat content, by weight, exceeding 79 %  28,22  34,62 No L 91 /80 Official Journal of the European Communities 1 . 4. 84 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) A B 04.02 (cont 'd) III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2,5 kg or less and of a fat content by weight not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8,9 % and of a non-fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight  , ~ (22) Exceeding 3 %, by weight + 0,53 + 0,04 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight + 4,54 + 3,84 (22) Exceeding 3 % , by weight, but not exceeding 7,4 % + 3,06 + 2,16 (33) Exceeding 7,4 % + 0,73  0,42 2. Other, of a non fat lactic dry matter content : (aa) Of less than 15 % , by weight  1,79  2,70 (bb) Of 1 5 % or more, by weight + 0,84  0,52 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight   (22) Exceeding 3 % , by weight, but not exceeding 8,9 % + 0,53 + 0,04 (33) Exceeding 8,9 %, by weight, but not exceeding 11 %  1,79  2,70 (44) Exceeding 11 % , by weight, but not exceeding 21 %  2,58  3,63 (55) Exceeding 21 % , by weight, but not exceeding 39 %  6,90  8,73 (66) Exceeding 39 %  1 3,97  17,07 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight -1- 4,54 + 3,84 (22) Exceeding 3 % , by weight, but not exceeding 7,4 % + 3,06 + 2,16 (33) Exceeding 7,4 % , by weight, but not exceeding 8,9 % + 0,73  0,42 (44) Exceeding 8,9 % + 0,84  0,52 2. Exceeding 45 %  14,08  17,16 1 . 4 . 84 No L 91 /81Official Journal of the European Communities CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) A B 04.02 (cont'd) B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2,5 kilo ­ grams or less and of a fat content, by weight : aa) Not exceeding 1,5% + 0,1919 per kg (4) + 0,1624 per kg (4) bb) Exceeding 1,5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % + 0,1919 per kgf) + 0,1624 per kg (4) (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 1 7 % + 0,1286 per kg (4) + 0,0917 per kg (4) (33) Of a fat content, by weight, exceeding 1 7 % but not exceeding 25 % + 0,0870 per kg (4) + 0,0475 per kg (4) (44) Of a fat content, by weight, exceeding 25 % + 0,0434 per kg (4) + 0,0001 per kg (4) cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % + 0,0378 per kg (&lt;)  0,0060 per kg (4) (22) Of a fat content, by weight, exceeding 41 %  0,0509 per kg (4)  0,1006 per kg (4) 2. Other, of a fat content, by weight : aa) Not exceeding 1,5 % + 0,1919 per kg 0 + 0,1624 per kg (4) bb) Exceeding 1 ,5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % + 0,1919 per kg (4) + 0,1624 per kg (4) (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 1 7 % + 0,1286 ' per kg O + 0,0917 per kg (4) (33) Of a fat content, by weight, exceeding 1 7 % but not exceeding 25 % + 0,0870 per kg (4) + 0,0475 per kg (4) (44) Of a fat content, by weight, exceeding 25 % + 0,0434 per kg (4) + 0,0001 per kg (4) cc) Exceeding 27 % : I ( 11 ) Of a fat content, by weight, not exceeding 41 % + 0,0378 per kg (4)  0,0060 per kg (4) (22) Of a fat content, by weight, exceeding 41 %  0,0509 per kg (4)  0,1006 per kg (4) No L 91 /82 Official Journal of the European Communities 1 . 4. 84 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) \ A B 04.02 (cont 'd) ex II. Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2,5 kg or less and of a fat content by weight not exceeding 9,5 % : ( 1 ) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : (1 1 ) Not exceeding 3 %, by weight   (22) Exceeding 3 % by weight + 0,0053 per kg (4) + 0,0004 per kg (4) (bb) Of 1 5 % or more + 5,23 0 + 4,43 0 (2) Of a fat content, by weight, exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more + 1,19 0  0,22 (5) b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more + 5,23 0 + 4,43 (0 (bb) Of a fat content, by weight, exceeding 6,9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more + 1,19 0  0,22 (5 ) (cc) Of a fat content by weight, exceeding 9,5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 %  0,0219 per kg (4)  0,0316 per kg (4) (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 %  0,0690 per kg (4)  0,0873 per kg (4) (ee) Of a fat content, by weight, exceeding 39 %  0,1397 per kg (4)  0,1707 per kg n 2. Exceeding 45 %  0,1408 per kg (4)  0,1716 per kg (4) 04.03 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : (I) Of a fat content, by weight, of 62 % or more, but less than 78 %  24,14  28,85 (II) Of a fat content, by weight, of 78 % or more but less than 80 %  30,37  36,30 (III) Of a fat content, by weight, of 80 % or more, but less than 82 %  31,15  37,23 (IV) Of a fat content, by weight, of 82 % or more  31,93  38,16 B. Other, of a fat content, by weight : ( I) Not exceeding 99,5 %  31,93  38,16 (II) Exceeding 99,5 %  38,95  46,56 1 . 4 . 84 Official Journal of the European Communities No L 91 /83 CCT heading No Description Amount of adjustment ECU/100 kg net weight (unless otherwise indicated) A B 04.04 Cheese and curd : | ex A. Emmentaler and Gruyere, not grated or powdered + 7,17 + 1,08 ex C. Biue-veined cheese, not grated or powdered, other than Roquefort + 3,13  1,83 D. Processed cheese, not grated or powdered, of a fat content, by weight : I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex a) Not exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 27 % or more but less than 33 % + 5,41 + 4,58 (2) Of 33 % or more but less than 38 % + 2,05 + 0,18 (3) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : \ (aa) Less than 20 % + 2,05 + 0,18 (bb) Of 20 % or more + 2,26  0,47 (4) Of 43 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 20 % + 2,05 4- 0,18 (bb) Of 20 % or more but less than 40 % + 2,26  0,47 (cc) Of 40 % or more + 2,88  1,14 ex b) Exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 33 % or more but less than 38 % + 2,05 + 0,18 (2) Of 38 % or more but less than 43 % + 2,26  0,47 (3) Of 43 % or more but less than 46 % + 2,88  1,14 (4) Of 46 % or more and of a fat content, by weight, in the dry matter : Il (aa) Less than 55 % + 2,88  1,14 (bb) Of 55 % or more + 3,41  1,36 II . Exceeding 36 % + 3,41  1,36 E. Other : I. Not grated or powdered, of a fat content, by weight, not exceed ­ ing 40 % and a water content, calculated by weight, of the non ­ ll fatty matter : || ex a) Not exceeding 47 % : li ( 1 ) Grana Padano, Parmigiano Reggiano + 14,52 + 7,52 (2) Fiore Sardo and Pecorino manufactured exclusively\ from sheep's milk + 14,52 + 7,52 (3) Other (excluding cheeses produced from whey), of a fat li content, by weight, in the dry matter of 30 % or more + 9,70 + 5,00 b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more + 4,10  1,53 No L 91 /84 Official Journal of the European Communities 1 . 4. 84 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) A B 04.04 (cont 'd) ex 2. Other, of a fat content, by weight, in the dry matter ( ®) : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) + 16,49 + 13,95 (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) + 13,73 + 10,91 (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % (exclu ­ ding cheeses produced from whey) + 9,52 + 6,28 (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo, Montasio, Provolone, Ragusano + 3,66  2,15 (22) Danbo, Edam, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, Samsa, Tilsit + 6,65 + 1,45 (33) Butterkase, Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin , Taleggio + 5,72 + 1,23 (44) Cantal , Cheshire, Wensleydale, Lanca ­ shire, Double Gloucester, Blarney + 3,76  1,50 (55) Salted ricotta, of a fat content, by weight, of 30 % or more  11,27  13,47 (66) Feta + 4,57 + 0,48 (77) Colby, Monterey -1- 3,76  1,50 (88) Kefalotyrri , Kefalograviera and Kasseri manufactured exclusively from sheep's and/or goats' milk 4- 3,66  2,15 (99) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52% + 3,76  1,50 (bbb) Exceeding 52 % but not exceeding 62 % + 6,65 + 1,45 ex c) Exceeding 72 % (excluding cheeses produced from whey) (*) : 1 . In immediate packings of a net capacity not exceeding 500 grams : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % + 4,99 + 4,22 (bb) Cream cheese of a water content, calculated by weight, of the non-fatty matter, exceeding 77 % but not exceeding 82 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 69 %  1,29  2,51 (22) Of 69 % or more  3,47  4,80 (cc) Other   1 . 4 . 84 Official Journal of the European Communities No L 91 /85 CCT heading No Description Amount of adjustment ECU/100 kg net weight (unless otherwise indicated) I A B 04.04 (cont'd) 2. Other : (aa) Cottage cheese (bb) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 82 % and of a fat content, by weight in the dry matter :   ( 11 ) Of 60 % or more but less than 69 %  1,29  2,51 (22) Of 69 % or more  3,47  4,80 (cc) Other   ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 %, of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % + 2,30  0,86 (2) Of 80 % or more but less than 85 % + 3,07  1,15 (3) Of 85 % or more but less than 95 % + 3,26  1,22 (4) Of 95 % or more + 3,64  1,36 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II, or milk products, excluding special compound feedingstuffs Q : I. Containing starch, or glucose or glucose syrup, or maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II : a) Containing no starch or containing 1 0 % or less, by weight, of starch : (3) Containing 50 % or more but less than 75 %, by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight, is : (aa) Less than 30 %   (bb) 30 % or more but less than 40 % + 6,14 + 5,20 (cc) 40 % or more but less than 50 % + 8,06 + 6,82 (dd) 50 % or more but less than 60 % + 9,98 + 8,44 (ee) 60 % or more but less than 70 % + 11,90 + 10,07 (ff) 70 % or more + 13,82 + 11,69 No L 91 /86 Official Journal of the European Communities 1 . 4 . 84 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) \l A B 23.07 (cont'd) (4) Containing 75 % or more, by weight, of milk products, of which content of milk in powder or granules (excluding whey), by weight, is : (aa) Less than 30 % (bb) 30 % or more but less than 40 % + 6,14 + 5,20 (cc) 40 % or more but less than 50 % + 8,06 + 6,82 (dd) 50 % or more but less than 60 % + 9,98 + 8,44 (ee) 60 % or more but less than 70 % + 11,90 + 10,07 (ff) 70 % or more but less than 75 % + 13,82 + 11,69 (gg) 75 % or more but less than 80 % + 14,78 + 12,50 (hh) 80 % or more + 15,74 + 13,32 II . Containing no starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II, but containing milk products of which content of milk in powder or granules (excluding whey), by weight, is : (a) 50 % or more but less than 60 % + 9,98 + 8,44 (b) 60 % or more but less than 70 % + 11,90 + 10,07 (c) 70 % or more but less than 80 % + 13,82 + 11,69 (d) 80 % or more + 15,74 + 13,32 1 . 4. 84 No L 91 /87Official Journal of the European Communities (') When the product falling within this subheading is a mixture containing added whey and/or added lactose, no adjustment shall be granted. (2) The weight of the added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose, the added whey and/or added lactose shall not be taken into account in the calculation of the amount of adjustment. (*) The weight of added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The adjustment per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 1 00 kg of product ; (b) on or after 1 July 1984, the amount of the adjustment, if any, calculated for the saccharose content in accordance with the provisions of Article 15 of Regulation (EEC) No 1881 /83 (OJ No L 187, 12. 7. 1983, p. 10). (*) The adjustment on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then,  divided by the weight of the lactic part contained in 1 00 kg of product ; (b) on or after 1 July 1984, the amount of the adjustment, if any, calculated for the saccharose content in accordance with the provisions of Article 15 of Regulation (EEC) No 1881 /83 (OJ No L 187, 12. 7 . 1983, p. 10). (4) This amount applies to the net weight, minus the weight of the brine . 0 'Special compound feedingstuffs' are compound feedingstuffs, containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product. The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight. No L 91 /88 Official Journal of the European Communities 1 . 4. 84 ANNEX II List of the adjustments mentioned in Article 5 applicable to refunds fixed in advance in respect of certain products indicated in Annex A to Regulation (EEC) No 3035/80 and specified in Article 1 of Regulaion (EEC) No 804/68 exported in the form of goods included in the Annex to the latter Regulation CCT heading No Description Amount of adjustment ECU/ 100 kg net weight A B ex 04.02 A II Milk powder, obtained by the spray process, of a fat content, by weight, of less than 1,5 % and of a water content, by weight, of less than 5 % (PG 2) + 19,19 + 16,24 ex 04.02 A II Milk powder, obtained by the spray process, of a fat content, by weight, of 26 % and of a water content, by weight, of less than 5 % (PG 3) + 4,34 4- 0,01 ex 04.02 A III Condensed milk, of a fat content, by weight of 7,5 % and of a weight referred to dry matter of 25 % (PG 4) + 0,73  0,42 ex 04.03 Butter of a fat content, by weight, of 82 % (PG 6)  31,93  38,16